             Case 3:18-cv-05373-RJB Document 76 Filed 10/24/19 Page 1 of 4



 1                                                         THE HONORABLE ROBERT J. BRYAN
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
 7
     TERESA TITUS, as an individual and as a
 8   representative of the class,                        NO. 3:18-cv-05373-RJB

 9                             Plaintiff,                PLAINTIFF’S NOTICE OF
                                                         VOLUNTARY DISMISSAL
10          vs.                                          PURSUANT TO FED. R. CIV. P.
11                                                       41(a)(1)(A)(i)
     ZESTFINANCE, INC., BLUECHIP
12   FINANCIAL, and DOUGLAS MERRILL

13                             Defendants.
14

15

16          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure
17
     41(a)(1)(A)(i), Plaintiff Teresa Titus hereby voluntarily dismisses all individual claims she
18
     asserted in this action against Defendants ZestFinance, Inc., BlueChip Financial, and Douglas
19
     Merrill with prejudice. The dismissal shall be without an award of costs or fees to any party.
20

21   No answer or motion for summary judgment has yet been filed in this action.

22

23

24

25

26

27

                                                                     TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                             936 North 34th Street, Suite 300
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(I) - 1                       Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:18-CV-05373-RJB                                                www.terrellmarshall.com
            Case 3:18-cv-05373-RJB Document 76 Filed 10/24/19 Page 2 of 4



 1          RESPECTFULLY SUBMITTED AND DATED this 24th day of October, 2019.
 2                                         TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                         By: /s/ Beth E. Terrell, WSBA #26759
                                              Beth E. Terrell, WSBA #26759
 5                                            Email: bterrell@terrellmarshall.com
                                              Jennifer Rust Murray, WSBA #36983
 6                                            Email: jmurray@terrellmarshall.com
 7                                            Elizabeth A. Adams, WSBA #49175
                                              Email: eadams@terrellmarshall.com
 8                                            936 North 34th Street, Suite 300
                                              Seattle, Washington 98103
 9                                            Telephone: (206) 816-6603
                                              Facsimile: (206) 319-5450
10

11                                            E. Michelle Drake, Admitted Pro Hac Vice
                                              Email: emdrake@bm.net
12                                            John G. Albanese, Admitted Pro Hac Vice
                                              Email: jalbanese@bm.net
13                                            Email: mplsparalegals@bm.net
                                              BERGER & MONTAGUE, P.C.
14                                            43 SE Main Street, Suite 505
15                                            Minneapolis, Minnesota 55414
                                              Telephone: (612) 594-5999
16                                            Facsimile: (612) 584-4470

17                                            Matthew Wessler, Admitted Pro Hac Vice
                                              Email: matt@guptawessler.com
18
                                              GUPTA WESSLER PLLC
19                                            1735 20th Street, NW
                                              Washington, D.C. 20009
20                                            Telephone: (202) 888-1741
                                              Facsimile: (202) 888-7792
21
                                           Attorneys for Plaintiff and the Proposed Classes
22

23

24

25

26

27

                                                                 TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                         936 North 34th Street, Suite 300
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(I) - 2                   Seattle, Washington 98103-8869
                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:18-CV-05373-RJB                                            www.terrellmarshall.com
             Case 3:18-cv-05373-RJB Document 76 Filed 10/24/19 Page 3 of 4



 1                                    CERTIFICATE OF SERVICE
 2          I, Beth E. Terrell, hereby certify that on October 24, 2019, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following:
 5
                    Thomas C. Rubin, WSBA #33829
 6                  Email: tomrubin@quinnemanuel.com
 7                  QUINN EMANUEL URQUHART
                     & SULLIVAN LLP
 8                  600 University Street, Suite 2800
                    Seattle, Washington 98101
 9                  Telephone: (206) 905-7000
                    Facsimile: (206) 905-7100
10

11                  Shon Morgan, Admitted Pro Hac Vice
                    Email: shonmorgan@quinnemanuel.com
12                  John W. Baumann, Admitted Pro Hac Vice
                    Email: jackbaumann@quinnemanuel.com
13                  QUINN EMANUEL URQUHART
                      & SULLIVAN LLP
14                  865 South Figueroa Street, 10th Floor
15                  Los Angeles, California 90017
                    Telephone: (213) 443-3000
16                  Facsimile: (213) 443-3100

17                  Attorneys for Defendants ZestFinance, Inc. and Douglas Merrill
18
                    Timothy E. Steen, WSBA #35560
19                  Email: tims@beresfordlaw.com
                    BERESFORD BOOTH PLLC
20                  145 Third Avenue South, Suite 200
                    Edmonds, Washington 98020
21                  Telephone: (425) 776-4100
                    Facsimile: (425) 776-1700
22

23

24

25

26

27

                                                                      TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                              936 North 34th Street, Suite 300
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(I) - 3                        Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:18-CV-05373-RJB                                                 www.terrellmarshall.com
            Case 3:18-cv-05373-RJB Document 76 Filed 10/24/19 Page 4 of 4



 1                 Scott M. Pearson, Admitted Pro Hac Vice
                   E-mail: spearson@manatt.com
 2                 Kay Fitz-Patrick, Admitted Pro Hac Vice
                   E-mail: kfitz-patrick@manatt.com
 3
                   MANATT, PHELPS & PHILLIPS, LLP
 4                 11355 West Olympic Blvd.
                   Los Angeles, California 90064
 5                 Telephone: (310) 312-4283
                   Facsimile: (310) 312-4224
 6

 7                 Attorneys for Defendant BlueChip Financial

 8          DATED this 24th day of October, 2019.

 9                                        TERRELL MARSHALL LAW GROUP PLLC
10
                                          By: /s/ Beth E. Terrell, WSBA #26759
11                                            Beth E. Terrell, WSBA #26759
12                                            Email: bterrell@terrellmarshall.com
                                              936 North 34th Street, Suite 300
13                                            Seattle, Washington 98103
                                              Telephone: (206) 816-6603
14                                            Facsimile: (206) 319-5450
15                                        Attorneys for Plaintiff and the Proposed Classes
16

17

18

19

20

21

22

23

24

25

26

27

                                                                 TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                         936 North 34th Street, Suite 300
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(I) - 4                   Seattle, Washington 98103-8869
                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:18-CV-05373-RJB                                            www.terrellmarshall.com
